Order entered January 27, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00217-CV

                     VSDH VAQUERO VENTURE, LTD., Appellant

                                             V.

                      KEN GROSS AND BETSY GROSS, Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-05232-A

                                         ORDER
       Before the court is Appellant’s Emergency Motion to Continue January 28, 2020 Oral

Argument Hearing. We advise the parties that they need not appear at oral argument on Tuesday

January 28, 2020 and that we will enter a further order disposing of Appellant’s motion at

another time.


                                                    /s/   DAVID J. SCHENCK
                                                          PRESIDING JUSTICE